Citation Nr: 1807266	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for complex partial seizure disorder, to include as secondary to the service-connected condition of osteoarthritis of the lumbar spine with degenerative disc disease.

2.  Entitlement to service connection for supraventricular tachycardia, status-post ablation.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected conditions of major depressive disorder and/or osteoarthritis of the lumbar spine with degenerative disc disease.

4.  Entitlement to service connection for venereal disease to include herpes.

5.  Entitlement to service connection for a cervical spine condition, to include as secondary to the service-connected condition of osteoarthritis of lumbar spine with degenerative disc disease.

6.  Entitlement to service connection for urinary obstruction.
7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for constipation and hematochezia.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a skin condition.

11.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

FINDINGS OF FACT

On January 10, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his representative have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.








	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


